—Judgments, Supreme Court, New York County (Rena Uviller, J.), entered May 5, 1999, convicting defendant, after a jury trial, of attempted burglary in the second degree and tampering with a witness in the third degree, and sentencing him, as a persistent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
Defendant’s claim that the evidence failed to establish a completed burglary was rendered moot by his acquittal of that charge. Defendant was properly charged with completed burglary, and he has not established that he was prejudiced in any manner by the submission of that charge to the jury (see, People v Brown, 83 NY2d 791; People v Reynoso, 262 AD2d 102, lv denied 93 NY2d 1025). The verdict convicting him of attempted burglary and witness tampering was based on legally sufficient evidence and was not against the weight of the evidence.
*124The court properly exercised its discretion in sentencing defendant as a persistent felony offender. The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence. Concur — Nardelli, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ.